DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1-3, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Musher US 2,278,474 in view of Zittel et al. US 6,187,360.
Regarding claim 1, Musher discloses a process for manufacturing a black leaf tea product (Pg. 2, right col. lines 1-5), the process comprising subjecting a black lea tea material having a moisture content of less than 5wt% (moisture content less than 10%) (Pg. 2, right col. lines 21-26) to a heat treatment step by contacting it with a heated surface (the tea leaves are placed in a closed chamber...the chamber may be 
Claim 1 differs from Musher in the recitation that the heat treatment step is specifically performed by passing the black leaf tea material through a heated tube and contacting it with a heated surface inside the tube. 
Zittel discloses a process comprising the heat treatment of a food product in the presence of steam and pressure and discloses providing the steam in a pressurized rotary blancher. Zittel discloses passing the food product through a heated tube and necessarily contacting it with a heated surface inside the tube (steel drum 58) (Fig. 2, 11, col. 3, lines 44-45, col. 4, lines 33-67, col. 5, lines 35-38, col. 8, lines 61-67, col. 9, lines 30-35), it is noted that the heated tube (drum 58) is made from stainless steel and the inside surface of the tube (drum 58) would necessarily become a similar temperature as the environment within the drum. Zittel discloses that the substantially sealed food product inlet permits food to be introduced into the blancher where it is heated and a substantially sealed product outlet that enables food product from within the chamber to be discharged from the blancher after it has been sufficiently heated (col. 3, lines 31-43). Zittel discloses controlling the residency time of the food product within the blancher with a transport mechanism (col. 16, lines 13-28). It would have been obvious to one of ordinary skill in the art to modify the heat treatment step of Musher such that the heat treatment step is specifically performed by passing the black leaf tea material through a heated tube and contacting it with a heated surface inside the tube as taught by Zittel in order increase the efficiency of the heat treatment step. 
Regarding claim 2, Musher in view of Zittel discloses that the duration of the heat treatment step is from 3 to 15 minutes (5 or 6 minutes or longer) (Pg. 1, right col. 10-43).
Regarding claim 3, Musher in view of Zittel discloses that the heat treatment step is carried out in the presence of steam (Pg. 1, right col. 10-43, Example II).
Regarding claim 6, Musher in view of Zittel discloses that the heat treatment step is carried out in a confined atmosphere (closed chamber) (Pg. 1, right col. 10-43).
Regarding claim 7, Musher in view of Zittel discloses that the heated surface is at a temperature of 121 °C to 287 °C, overlapping the claimed range (Pg. 1, right col. 10-43).
Regarding claim 8, Musher in view of Zittel discloses that the black leaf tea material is a tea blend (it is of advantage to explode two to three varieties of teas in the chamber at the same time so as to enable a blending of flavor) (Pg. 1, lines 51-53).
Regarding claim 13, Musher in view of Zittel discloses that it is an object of the invention to prepare tea leaves that will result in fewer tea leaves sifting of the tea bag and therefore it is obvious Musher teaches that the black leaf tea product is packaged (Pg.1, left col. lines 34-42).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Musher US 2,278,474 in view of Zittel et al. US 6,187,360 in view of Zittel et al. US 6,214,400.
Regarding claim 4, claim 4 differs from Musher in view of Zittel in the recitation that the steam is provided at a flow rate of at least 1 kg/ hr.
Zittel discloses a process comprising the heat treatment of a food product in the presence of steam and discloses providing the steam at a flow rate of at least 1 kg/hr (at least 20 lbs/hour = at least 9kg/hour) (col. 4, lines 39-43). Zittel also discloses the food products include fragile food products (col. 2, lines 59-63). Zittel also discloses utilizing higher flow rate of fluid to increase turbulence and heat transfer to the food products (col. 5, lines 21-24, col. 18, lines 14-67). It would have been obvious to one of ordinary skill in the art to modify the process of Musher and provide the steam at a flow rate of at least 9 kg/hour as taught by Zittel since Zittel teaches such a flow rate of steam is suitable for the efficient heat treatment of fragile food products, and since it has been held that the use of known techniques to improve similar processes in the same way supports a conclusion of obviousness.
Regarding claim 5, claim 5 differs from Musher in view of Zittel in the recitation that the steam is provided at a flow rate of less than 25 kg/hour, however claim 5 is rejected for the same reasons given above as for claim 4.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Musher US 2,278,474 in view of Zittel et al. US 6,187,360 in view of Zittel et al. US 6,187,360 in view of Konar et al.
Regarding claim 9, claim 9 differs from Musher in specifically reciting that the black leaf tea material has an L* value of L*initial, the black leaf tea product has an L* value of L*final, ∆L* = (L*initial) – (L*final) and ∆L* is at least 1. 
Konar discloses that heat treatment parameters influence, L* values and a* values for black tea, Konar discloses and discloses that L* values increase linearly with increase in temperature and a* value (redness of liquor) increases with increase in 
Regarding claim 10, claim 10 differs from Musher in specifically reciting that ∆L* is less than 3.5 however, claim 10 is rejected for the same reasons given above as for claim 9.
Regarding claim 11, claim 11 differs from Musher in specifically reciting that the black leaf material has a normalized infusion color of NICinitial and the black leaf tea product has a normalized infusion color of NICfinal, wherein normalized infusion color is expressed in terms of a* value per mg/ml of infusion solids as determined for an infusion liquor obtained by contacting 2g of the black leaf tea material (for NICinitial) or the black leaf tea product (for NICfinal) with 200ml freshly boiled water for 2 minutes, wherein ∆NIC= (NICfinal)-(NICinitial) and ∆NIC is 0.3 to 1.7.
Konar discloses that heat treatment parameters influence, L* values and a* values for black tea, Konar discloses and discloses that L* values increase linearly with increase in temperature and a* value (redness of liquor) increases with increase in temperature (Pg. 86-87, results and discussion) and discloses optimizing heat treatment parameters to get desired L* and a* values (Pg. 86-87, conclusion). It would have been .
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Musher US 2,278,474 in view of Zittel et al. US 6,187,360 in view of Banerjee et al. US 8,246,943.
Regarding claim 13, Musher in view of Zittel discloses that it is an object of the invention to prepare tea leaves that will result in fewer tea leaves sifting of the tea bag and therefore it is obvious Musher teaches that the black leaf tea product is packaged (Pg.1, left col. lines 34-42).
Claim 14 differs from Musher in view of Zittel in the recitation that the black leaf tea product is packaged in an amount from 1g to 5g, and further in the event claim 13 could be construed as differing from Musher in the recitation that the process specifically comprises the subsequent step of packaging the black leaf tea product, Banerjee discloses packaging tea leaf material in an infusion package in an amount of 0.5 to 5g in order to prepare a single serve beverage (col. 6, lines 51-56). It would have been obvious to one of ordinary skill in the art to modify the process of Musher to comprise the subsequent step of packaging the black leaf tea product in an amount from 1g to 5g as taught by Banerjee in order to facilitate easy preparation of a single serve beverage using the black leaf tea product.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8, 9, 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  1-4, 6-10, 12-14 of copending Application No. 16324494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-3 of the instant application ‘520, claims 1, 2, 6, 8 and 9 of ‘494 teaches a heat treatment step by passing the black tea leaf material through a heated tube and contacting the black tea leaf material with a heated surface inside the tube at a temperature of 60 °C to 100 °C, which overlaps with the claimed temperature of 100 °C to 170 °C, and ‘494 teaches that the black leaf starting material has a moisture content of less than 20 wt% and less than 10 wt%, which encompasses the instantly claimed moisture content of less than 5 wt% and ‘494 teaches the time duration of the heat treatment is at least 2 minutes and is from 3 to 25 minutes which encompasses the instantly claimed ranges of 2 to 25 minutes and 3 to 15 minutes.
Regarding claims 4 and 5 of the instant application ‘520, claims 3 and 4 of ‘494 teaches the same claimed steam flow rates.
Regarding claim 6 of the instant application ‘520, claim 10 of ‘494 teaches the same limitation.
Regarding claim 8 of the instant application ‘520, claims 7 and 13 of ‘494 teaches the same limitation.
Regarding claims 9 and 10 of the instant application ‘520, claim 12 of ‘494 teaches a ∆L* range overlapping the claimed range.
Regarding claim 13 of the instant application ‘520, claim 14 of ‘494 teaches the same limitation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16324494 in view of Banerjee et al. US 8,246,943. 
Claim 14 differs from ‘494 in the recitation that the black leaf tea product is packaged in an amount from 1g to 5g.
Banerjee discloses packaging tea leaf material in an infusion package in an amount of 0.5 to 5g in order to prepare a single serve beverage (col. 6, lines 51-56). It would have been obvious to one of ordinary skill in the art to modify the process of ‘494 to comprise the subsequent step of packaging the black leaf tea product in an amount from 1g to 5g as taught by Banerjee in order to facilitate easy preparation of a single serve beverage using the black leaf tea product.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but a new grounds of rejection has been made in view of Zittel ‘360 and Konar.
In response to applicant's argument that Zittel is nonanalogous art as Zittel (‘400) has nothing to do with tea products and therefore a person of ordinary skill in the art would not have been motivated to look to Zittel, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Musher and Zittel are both directed to the heat treatment of food products and Zittel broadly teaches fragile food products and only recites that an example of such a food product that is relatively fragile is pasta (col. 4, lines 62-67). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (MPEP 2123). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792